DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20100265331) in view of Choi et al. (herein after will be referred to as Choi) (US 20090066782) and in further view of Donsbach et al. (herein after will be referred to as Donsbach) (US 20180367752).
Regarding claim 1, Tanaka discloses a monitor camera comprising 
a first camera module for generating first video data by photographing a first monitoring region, and [See Tanaka [Fig. 6] Wide FOV camera.]
said at least one second camera module for generating second video data by photographing a second monitoring region including a predetermined region of interest in the first monitoring region,  wherein: the second monitoring region is fixed,  [See Tanaka [Fig. 6] Narrow FOV cameras included inside wide FOV cameras.  Also, see 0010, tracking the moving object detected in the wide angle image.  Therefore, the monitoring region is fixed on the tracked object.]
two or more second cameras including at least one second camera module,  [See Tanaka [Fig. 6] Two narrow FOV cameras.]
Tanaka does not explicitly disclose
wherein the frame rate of the second video data is higher than the frame rate of the first video data, the resolution of the second video data is lower than the resolution of the first video data, and
the number of pixels of an image sensor used for the second camera module is less than the number of pixels of an image sensor used for the first camera module.
However, Choi does disclose
wherein the frame rate of the second video data is higher than the frame rate of the first video data, the resolution of the second video data is lower than the resolution of the first video data, and [See Choi [0037] Normal image signal has higher resolution and lower frame rate, whereas ROI image signal has lower image resolution and higher frame rate.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Tanaka to add the teachings of Choi, in order to improve upon power consumption and image quality in imaging devices by balancing temporal and spatial resolution [See Choi [0003-0004]]. 
Tanaka (modified by Choi) do not explicitly disclose
the number of pixels of an image sensor used for the second camera module is less than the number of pixels of an image sensor used for the first camera module.
However, Donsbach does disclose
the number of pixels of an image sensor used for the second camera module is less than the number of pixels of an image sensor used for the first camera module. [See Donsbach [0189] Low resolution mode has a smaller number of pixels to read out and process, which is run at a higher frame rate (this is basically saying that the number of pixels in a camera is proportional to image resolution, which is inherent/obvious in the field of camera technology).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Tanaka (modified by Choi) to add the teachings of Donsbach, in order to evidence that the resolution of the imager/camera is dependent upon the number of pixels available in a camera array.  Additionally, power consumption is decreased by incorporating a smaller number of pixels which allows the camera to be operated effectively at a higher frame rate [See Donsbach [0189]]. 

Regarding claim 2, Tanaka (modified by Choi and Donsbach) disclose the device of claim 1.  Furthermore, Tanaka discloses
wherein the first camera module and the at least one second camera module are present in the same frame. [See Tanaka [Fig. 8] Multiple cameras within the same camera housing.]
 
Regarding claim 3, Tanaka (modified by Choi and Donsbach) disclose the device of claim 1.  Furthermore, Tanaka discloses
wherein the at least one second camera module is equipped with a CMOS image sensor. [See Tanaka [0031]].
 
Regarding claim 5, Tanaka (modified by Choi and Donsbach) disclose the device of claim 1.  Furthermore, Tanaka discloses
wherein the first camera module includes a wide-angle lens. [See Tanaka [0011 and Fig. 5] Wide angle camera includes a wide angle lens.]

Regarding claim 6, Tanaka (modified by Choi and Donsbach) disclose the device of claim 1.  Furthermore, Tanaka discloses 
wherein the at least one second camera module includes an optical zoom lens.  [See Tanaka [0046] Narrow camera has a zoom lens.] 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly (US 20070298898) in view of Donsbach (US 20180367752) in view of Tanaka (US 20100265331) and in further view of Lapstun (US 20160150142).

Regarding claim 4, Tanaka (modified by Choi and Donsbach) disclose the device of claim 3.  Furthermore, Tanaka does not explicitly disclose
wherein the CMOS image sensor is a CMOS image sensor with global shutter technology.  
However, Lapstun does disclose
wherein the CMOS image sensor is a CMOS image sensor with global shutter technology.  [See Lapstun [0483-0484] Global electronic shutters.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Tanaka (modified by Choi and Donsbach) to add the teachings of Lapstun, in order to perform a simple substitution of CMOS image sensors.  This will allow the image system to incorporate the benefits of a global shutter.

Regarding claim 7, Kiraly (modified by Donsbach and Tanaka) disclose the device of claim 1.  Furthermore, Kiraly does not explicitly disclose
wherein the two or more second camera modules further includes at least another second camera module, said at least another second camera module for generating further second video data by photographing another second monitoring region, said another second monitoring region being different from the second monitoring region.
However, Lapstun does disclose
wherein the two or more second camera modules further includes at least another second camera module, said at least another second camera module for generating further second video data by photographing another second monitoring region, said another second monitoring region being different from the second monitoring region.  [See Lapstun [Fig. 8] Detail cameras FOV (160a-e) is within overview camera FOV (170), wherein the detail cameras capture different areas within overview camera FOV (170).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Tanaka (modified by Choi and Donsbach) to add the teachings of Lapstun, in order to extend/duplicate the teachings of the prior art for claim 1 for an additional narrow FOV camera for capturing additional image data within a wide camera FOV without unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Primary Examiner, Art Unit 2486